Name: Commission Implementing Regulation (EU) 2018/2016 of 18 December 2018 authorising the placing on the market of decorticated grains of Digitaria exilis as a traditional food from a third country under Regulation (EU) 2015/2283 of the European Parliament and of the Council and amending Commission Implementing Regulation (EU) 2017/2470 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: plant product;  foodstuff;  marketing;  international trade;  health;  consumption;  cooperation policy
 Date Published: nan

 19.12.2018 EN Official Journal of the European Union L 323/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/2016 of 18 December 2018 authorising the placing on the market of decorticated grains of Digitaria exilis as a traditional food from a third country under Regulation (EU) 2015/2283 of the European Parliament and of the Council and amending Commission Implementing Regulation (EU) 2017/2470 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 2015/2283 of the European Parliament and of the Council of 25 November 2015 on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 and Commission Regulation (EC) No 1852/2001 (1), and in particular Article 15(4) thereof, Whereas: (1) Regulation (EU) 2015/2283 provides that only novel foods authorised and included in the Union list may be placed on the market within the Union. Traditional food from a third country is a novel food defined in Article 3 of Regulation (EU) 2015/2283. (2) Pursuant to Article 8 of Regulation (EU) 2015/2283, Commission Implementing Regulation (EU) 2017/2470 (2) establishing a Union list of authorised novel foods was adopted. (3) Pursuant to Article 15(4) of Regulation (EU) 2015/2283, the Commission is to decide on the authorisation and on the placing on the Union market of a traditional food from a third country. (4) On 23 January 2018, the company ObÃ Food Srl. (the applicant) submitted a notification to the Commission of the intention to place decorticated grains of Digitaria exilis (Kippist) Stapf (Fonio) on the Union market as a traditional food from a third country within the meaning of Article 14 of Regulation (EU) 2015/2283. The applicant requests for decorticated grains of Digitaria exilis (Kippist) Stapf to be consumed as such or as a food ingredient by the general population. (5) The documented data, presented by the applicant, demonstrate that decorticated grains of Digitaria exilis (Kippist) Stapf have a history of safe food use in West African countries, in particular Guinea, Nigeria and Mali. (6) Pursuant to Article 15(1) of Regulation (EU) 2015/2283, on 28 February 2018, the Commission forwarded the valid notification to the Member States and to the European Food Safety Authority (the Authority). (7) No duly reasoned safety objections to the placing on the market within the Union of decorticated grains of Digitaria exilis (Kippist) Stapf were submitted to the Commission by Member States or the Authority within the four-month period laid down in Article 15(2) of Regulation (EU) 2015/2283. (8) The Commission should therefore authorise the placing on the market within the Union of decorticated grains of Digitaria exilis (Kippist) Stapf and update the Union list of novel foods. (9) Implementing Regulation (EU) 2017/2470 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. Decorticated grains of Digitaria exilis (Kippist) Stapf as specified in the Annex to this Regulation shall be included in the Union list of authorised novel foods established in Implementing Regulation (EU) 2017/2470. 2. The entry in the Union list referred to in paragraph 1 shall include the conditions of use and labelling requirements laid down in the Annex to this Regulation Article 2 The Annex to Implementing Regulation (EU) 2017/2470 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 327, 11.12.2015, p. 1. (2) Commission Implementing Regulation (EU) 2017/2470 of 20 December 2017 establishing the Union list of novel foods in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel foods (OJ L 351, 30.12.2017, p. 72). ANNEX The Annex to Implementing Regulation (EU) 2017/2470 is amended as follows: (1) The following entry is inserted in Table 1 (Authorised novel foods) in alphabetical order: Authorised novel food Conditions under which the novel food may be used Additional specific labelling requirements Other requirements Decorticated grains of Digitaria exilis (Kippist) Stapf (Traditional food from a third country) Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be decorticated fonio (Digitaria exilis) grains  (2) The following entry is inserted in Table 2 (Specifications) in alphabetical order: Authorised Novel Food Specifications Decorticated grains of Digitaria exilis (Kippist) Stapf (fonio) (Traditional food from a third country) Description/Definition The traditional food is the decorticated grain (bran removed) of Digitaria exilis (Kippist) Stapf. Digitaria exilis (Kippist) Stapf) is an annual herbaceous plant belonging to the Poaceae family. Typical nutritional components of decorticated grain of fonio Carbohydrates: 76,1 g/100 g of fonio Water: 12,4 g/100 g of fonio Protein: 6,9 g/100 g of fonio Fat: 1,2 g/100 g of fonio Fibre: 2,2 g/100 g of fonio Ash: 1,2 g/100 g of fonio Phytate content:  ¤ 2,1 mg/g